DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to because of the following informalities:
In the claims, the language “Ore” should not be capitalized (see e.g., claim 1, ln 1-2).  
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“Wang”)(CN 104475339)(with text citations to English translation provided herewith).
Wang (fig. 1) teaches a process for ore processing including ore milling to ensure proper particle size and ore size classification for the return of inadequate particles comprising the steps of:
(re: claim 15) desliming pegmatite ore to obtain deslimed material;
 subjecting said deslimed material to a magnetic separation process including a rougher magnetic separation step followed by a cleaner magnetic separation step to obtain non-magnetic material (Id.); and
 subjecting said non-magnetic material to a flotation process including a rougher flotation step followed by a cleaner flotation step in order to obtain lithium oxide (Id.);
(re: claim 17) wherein sludge including tailings are further obtained during the desliming step (Id.); 
(re: claim 18) wherein minerals containing Fe2O3 in their crystalline structure are removed during the magnetic separation process prior (Id. showing multiple magnetic separation step wherein Fe2O3 removal is inherent in magnetic separation with ore);
(re: claim 19) wherein the magnetic separation process removes Fe2O3 present in the deslimed material obtained in the desliming step (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 4,098,687) in view of Wang et al. (“Wang”)(CN 104475339)(with text citations to English translation provided herewith), Rodriguez (AU 2017235956) and legal precedent.
Yang teaches a process for ore processing including ore milling to ensure proper particle size and ore size classification for the return of inadequate particles comprising the steps of:
(re: certain elements of claim 15) desliming pegmatite ore to obtain deslimed material (col. 8, ln. 10-15); and
 subjecting said material to a flotation process including a rougher flotation step followed by a cleaner flotation step in order to obtain lithium oxide (col. 6, ln. 28-38 and col. 7, ln. 60-col. 8, ln. 35);
(re: claim 17) wherein sludge including tailings are further obtained during the desliming step (col. 8, ln. 10+ teaching that desliming during flotation process that produces tailings); 
 (re: claim 20) wherein pH is controlled and pulp is conditioned with a mixture of collecting reagents during the flotation process (col. 2, ln. 59-col. 3, ln. 44);
(re: claim 21) wherein said pH is between 6.5 and 7.5 (Id.);
 (re: claim 27) wherein said ore is spodumene (col. 6, ln. 60-col. 7, ln. 18);
(re: claim 28) wherein said lithium oxide is obtained in concentrations between 5.5% and 6.5% (col. 2, ln. 30-34).

Yang as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 15) subjecting said deslimed material to a magnetic separation process including a rougher magnetic separation step followed by a cleaner magnetic separation step to obtain non-magnetic material;
(re: claim 16) wherein the desliming step further comprises removing ultrafine particles smaller than 0.038 mm;
(re: claim 18) wherein minerals containing Fe2O3 in their crystalline structure are removed during the magnetic separation process prior;
(re: claim 19) wherein the magnetic separation process removes Fe2O3 present in the deslimed material obtained in the desliming step;
 (re: claim 22) wherein said mixture of collecting reagents comprises fatty acids in concentrations from 150 g/t to 400 g/t, and sodium aliphatic sulfocarboxylate with a carbon chain differentiated from the fatty acids, in concentrations from 50 g/t to 150 g/t;
(re: claim 23) wherein the rougher flotation step and the cleaner flotation step are carried out on mechanical flotation cells;
(re: claim 24) wherein a commercial foaming agent is added to the mechanical flotation cell used during the rougher flotation step.
(re: claim 25) wherein a recycle system is used during the cleaner flotation step for returning tailings present in a cleaner flotation flow back to said rougher flotation step;
 (re: claim 26) wherein pegmatite ROM resulting from tailings of a heavy mineral gravimetric concentration process is used as a feed stream for the process.
Here, it is noted that Yang already teaches that a variety of fatty acids can be used for beneficiation (col. 5, ln. 49+) and that a magnetic separation/concentration step may be required for the concentrate to be used in various commercial applications (col. 7, ln. 10-15).

Wang further teaches that it is well-known to reclaim valuable minerals, such as lithium, by including multiple magnetic separation, rougher, cleaner and recycling steps during beneficiation (fig. 1 and p. 12-13).
Rodriguez also teaches that it is well-known to include a magnetic separation step during lithium recovery and to have a gravimetric separation step at the input (fig. 1 near 11 and 68; p. 6).
Indeed, the claimed features relating to the type or ore; the type and amount of reagents; and the cut size of the desliming step; and the specific separation step can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the beneficiating arts as the type of ore to be processed and the type of mineral to be recovered controls variations in the specific device dimensions, features (e.g., reagents) and/or separating steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Yang for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 13, 2022